Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 12, 13 and 18 are objected to because of the following informalities:  
These claims repeat “historical feature-extraction rules” in the claims and should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al., United States Patent No 6243696 (hereinafter “Keeler”), in view of Etzioni et al., United States Patent Publication 2009/0030746 (hereinafter “Etzioni”).
Claim 1:
	Keeler discloses:
A method for generating machine-learning models, wherein the method includes one or more processing devices performing operations comprising:
receiving, from a client device, a request to generate a machine-learning (ML) model, wherein the request identifies a test interaction dataset and a task for the ML model (see column 2 lines 34-67). Keeler teaches receiving a request to generate a machine-learning model wherein the request identifies a test dataset and a task for the ML model;
identifying characteristics of the test interaction dataset by applying, to the test interaction dataset, a neural network trained to recognize one or more of metadata, datatypes, and data distributions in interaction datasets (see column 5 lines 6-10 and column 7 lines 17-45). Keeler teaches identifying characteristics of the test data by applying a neural network trained to recognize metadata, datatypes within the test data;
matching historical interaction datasets to the characteristics identified with the neural network (see column 20 lines 47 – column 21 line 5). Keeler teaches matching historical data set to the characteristics identified in the neural network;
selecting, based on matching the historical interaction datasets to the characteristics of the test interaction dataset:
(i)    historical ML models that were previously applied to the historical interaction datasets (see column 21 lines 20-25). Keeler teaches matching characteristics with an old historical model previously used, and



	Etzioni discloses:
selecting, based on matching the historical interaction datasets to the characteristics of the test interaction dataset:
(ii)    historical feature-extraction rules that were previously used to extract portions of the historical interaction datasets as inputs to the historical ML models (see claim 1, see paragraph [0018] and [0037]). Etzioni teaches using previously used extraction rules of features to match with the dataset to predict new data;
generating an output ML model from a combination of (i) a feature-extraction rule from the historical feature-extraction rules and (ii) a ML model from the historical ML models, wherein the output ML model is generated based on the combination satisfying a performance metric included in the request (see claim 1, paragraphs [0025], [0026] and [0038]). Etzioni teaches generating an output model from the combination of feature extraction rules and previous models to get prices and inform the user of low prices; and
providing the client device with access to the output ML model (see paragraph [0038]). Etzioni teaches providing the client device with access to the model.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to 

Claim 2:
	Keeler fails to expressly disclose comparing the task to historical ML model and comparing the performance metric to performance metric from historical ML models. 

	Etzioni discloses:
wherein generating the output ML model comprises selecting the ML model from the historical ML models by: comparing the task identified in the request to respective tasks of the historical ML models; and comparing the performance metric included in the request to respective performance metrics of the historical ML models (see paragraphs [0024] and [0025]). Etzioni teaches comparing the tasks and performance to historical models. Etzioni teaches comparing the task of purchasing in bulk, watching the trends over time and using historical purchase data and model created to find the lowest prices to fulfil the task.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include comparing task and performance in previously created models for the purpose of effectively creating machine learning models based on historic data to perform tasks, as taught by Etzioni. 

Claim 3:
	Keeler fails to expressly disclose specifying feature extraction rules. 

	Etzioni discloses:
wherein the feature-extraction rule specifies an extraction of features based on a rule parameter, wherein a historical ML model performs the task based on a model parameter (see paragraph [0087]-[0099]). Etzioni teaches wherein the feature extraction rules specifies an features based on a rule parameter and the ML model performs the task based on a model parameter,
wherein the operations further comprise identifying, from a data storage, the rule parameter and the model parameter, wherein the data storage stores the historical feature-extraction rules, the historical feature-extraction rules, and the historical ML models (see paragraphs [0051]-[0076]). Etzioni teaches storing rules and models in storage.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include identifying rules parameters and model parameters in previously created models for the purpose of effectively creating machine learning models based on historic data to perform tasks, as taught by Etzioni. 

Claim 4:
	Keeler fails to expressly disclose updating extraction rules. 

	Etzioni discloses:
generating the output ML model comprises iteratively updating parameters of the combination by, in each iteration: generating (i) an updated feature-extraction rule by changing a first value for the rule parameter and (ii) an updated ML model by changing a second value for the model parameter; and applying the updated feature-extraction rule and the updated ML model to the test interaction dataset according to the first value and the second value (see paragraphs [0156]-[0167]). Etzioni teaches changing parameters associated with the rule by updating the feature extraction rule then updating the associated ML model by changing the model parameter associated with the update rule.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include updating rules parameters and model parameters in created models for the purpose of effectively creating machine learning models based on updating data, as taught by Etzioni. 

Claim 8:
	Keeler fails to expressly disclose selecting to run an option and apply the combination to the dataset. 


wherein providing the client device with access to the output ML model comprises: providing an option to download the combination; and transmitting, to the client device, the updated feature-extraction rule and the updated ML model based on a selection of the option to download the combination (see paragraphs [0061]). Etzioni teaches the user retrieving storing information and interacting with the retrieved data associated with ML model and prediction determiner.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include retrieving data associated with the model for the purpose of effectively running the models and receiving results, as taught by Etzioni. 

Claim 9:
	Keeler fails to expressly disclose selecting to run an option and apply the combination to the dataset. 

	Etzioni discloses:
wherein providing the client device with access to the output ML model comprises: providing an option to run the combination; receiving a selection of the option to apply the combination to the test interaction dataset; executing code that applies the combination to the test interaction dataset; and providing, to the client device, an output of performing the task on the test interaction dataset with the combination. (see paragraphs [0036] and [0038]). Etzioni teaches the user selecting data to be used in the combination and providing to the client, an output of performing the task which is possible or alternative flights.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include selecting and applying a combination to data for the purpose of effectively running the models and receiving results, as taught by Etzioni. 

Claim 10:
	Keeler fails to expressly disclose selecting the combination with the best performance in the ML output. 

	Etzioni discloses:
selecting the combination from potential combinations based on a comparison of a performance of the output ML model to performances associated with the remaining potential combinations (see paragraphs [0044] and [0154]). Etzioni teaches selecting a combination based on the comparison of the performance of the ML model and selected the one with the best performance.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to 

Claim 11:
	Keeler discloses:
A method for generating ML models, wherein the method includes one or more processing devices performing operations comprising:
receiving, from a client device, a request to generate a ML model, wherein the request identifies a test interaction dataset and a performance metric for the ML model; (see column 2 lines 34-67). Keeler teaches receiving a request to generate a machine-learning model wherein the request identifies a test dataset and a task for the ML model;
Keeler fails to expressly disclose selecting historical data to test data by using historical feature extraction rules previously used. 

	Etzioni discloses:
selecting  (ii) historical feature-extraction rules previously used to extract portions of the historical interaction datasets as inputs to the historical ML models (see claim 1, see paragraph [0018] and [0037]). Etzioni teaches using previously used extraction rules of features to match with the dataset to predict new data;
generating a first test output by (i) extracting a first feature set from the test interaction dataset with a first historical feature-extraction rule and (ii) applying a first historical ML model to the first feature set, wherein the first test output fails to meet the performance metric (see claim 1, paragraphs [0025], [0026] and [0038]). Etzioni teaches generating an output model from the combination of feature extraction rules and previous models to get prices and inform the user that it failed to provide the best prediction; and
generating a second test output by (i) extracting a second feature set from the test interaction dataset with a second historical feature-extraction rule and (ii) applying a second historical ML model to the second feature set, wherein the second test output satisfies the performance metric (see claim 1, paragraphs [0025], [0026] and [0038]). Etzioni teaches refining the model and generating an output model from the combination of feature extraction rules and previous models to get prices and inform the user that the results satisfy the performance metric.
building an output ML model from the second historical feature-extraction rule and the second historical ML model (see paragraphs [0046]-[0053]). Etzioni teaches building an output ML model from the rule and a historical model; 
storing the output ML model in a memory device accessible to the one or more processing devices (see paragraph [0051]). Etzioni teaches storing the model in memory accessing to a user; and 
transmitting a notification from the one or more processing devices to the client device, wherein the notification indicates that the client device has access to the memory device that stores the output ML model (see paragraph [0066]). Etzioni .

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include generating a model based on previously used extraction rules for the purpose of efficiently creating machine learning model based on historic data extraction rules, as taught by Etzioni. 

Claim 13:
	Keeler fails to expressly disclose specifying feature extraction rules. 

	Etzioni discloses:
wherein the associations, the historical feature-extraction rules and the historical ML models are stored in a data storage (see paragraphs [0087]-[0100] and [0117]). Etzioni the rules being associated with ML models are stored.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler to include storing associations with rules and ML models for the purpose of effectively creating machine learning models based on historic data to perform tasks, as taught by Etzioni.

Claim 15:
	Keeler discloses:
matching the test interaction dataset with the historical interaction datasets by matching, based on a neural network, entries from the test interaction dataset with entries in the historical interaction datasets (see column 7 lines 6-45). Keeler teaching matching the test data with the historical interaction data based on the neural network to determine if the right pattern was generated.

Claims 16-19:
	Although these claims are computer system claims, they are interpreted and rejected for the same reasons as the methods of Claims 1-4. 

Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keeler, in view of Etzioni and Gupta et al., United States Patent Publication 2017/0140278 (hereinafter “Gupta”).
Claim 5:
	Keeler and Etzioni fail to expressly disclose stopping the iterative updating based on a threshold.

	Gupta discloses:
further comprising stopping the iterative updating based on a determination that a change to a performance of the updated ML model between iterations is within a threshold value (see paragraph [0033]). Gupta teaches continuously updating until a performance metric is satisfied. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler and Etzioni to include a threshold to stop the iterative updating for the purpose of efficiently achieving a performance goal through ML models, as taught by Gupta. 

Claim 6:
	Keeler and Etzioni fail to expressly disclose stopping the iterative updating based on a threshold.

	Gupta discloses:
further comprising stopping the iterative updating based on determining a maximum performance of the updated ML model (see paragraph [0033]). Gupta teaches continuously updating until a performance metric is satisfied. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler and Etzioni to include a threshold to stop the iterative updating for the purpose of efficiently achieving a performance goal through ML models, as taught by Gupta. 

Claim 7:
	Keeler and Etzioni fail to expressly disclose setting values based on the maximum performance.

	Gupta discloses:
setting the first value of the rule parameter and the second value of the model parameter based on a maximum performance of the updated ML model (see paragraph [0033]). Gupta teaches the values associated to the model based on maximum performance of the updated ML model. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler and Etzioni to include setting values based on the maximum performance for the purpose of efficiently achieving a performance goal through ML models, as taught by Gupta. 

Claim 20:
	Keeler and Etzioni fail to expressly disclose stopping the iterative updating based on a threshold.

	Gupta discloses:
further comprising means for one or more of: stopping the iterative updating based on a determination that a change to a performance of the updated ML model between iterations is within a threshold value; and stopping the iterative updating based on determining a maximum of the performance of the updated ML model (see paragraph [0033]). Gupta teaches continuously updating until a performance metric is satisfied. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler and Etzioni to include a threshold to stop the iterative updating for the purpose of efficiently achieving a performance goal through ML models, as taught by Gupta. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keeler, in view of Etzioni and Al-Haimi  et al., United States Patent Publication 2019/0140278 (hereinafter “Al-Haimi”).
Claim 14:
	Keeler and Etzioni fail to expressly disclose matching the schema file with the historical data file.

	Al-Haimi discloses:
comprising matching the test interaction dataset with the historical interaction datasets by matching, based on a neural network, a header from a schema of the test interaction dataset with a header of a shared schema of the historical interaction datasets (see paragraph [0034]). Al-Haimi teaches, bases on a neural network, matching the schema file with the schema of the historical data to determine if the data matches. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keeler and Etzioni to include a schema matching for the purpose of efficiently creating correct models, as taught by Al-Haimi. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/18/21